significant index no - - ve vy tax exempt ant government entities division to as v i i sleek es teh aa re internal pevenur ser yice washington dlc jun -- ep pa ad re dear this letter constitutes notice that the hospital's request for waivers of the minimum_funding_standard for the retirement pension and administrative plans for the plan years ending june ‘ have been granted subject_to the following conditions collateral acceptable to the pension_benefit_guaranty_corporation pbgc’ is provided to the plans for the full amount of the waivers by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter the hospital provides the pbgc with a copy of any ruling_request it makes under sec_412 of the internal_revenue_code code starting with the quarterly contribution due on date the hospital makes the required quarterly contributions to the plans in a timely fashion while the plans are subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution 20v936042 o h ‘through through by march the hospital makes contributions to the plans in amounts sufficient to meet the minimum_funding requirements for the plans for the plan years ending june without applying for a waiver of the minimum_funding_standard if the service determines that pre-2008 funding waiver amortizations are not carried over as a separate amortization base for post-2007 plan years the hospital will make excess annual contributions to the plans as if the waiver amortizations were carried over as a separate base such that the waiver will be paid off in five years the pre-funding balance shall be increased by these additional contributions and maintained until the end of the 5-year period at which time there must be an election to reduce the prefunding balance by the accumulated amount of the excess_contributions respectively the hospital provides proof of payment of all contributions described above in a timely manner to the service and to the pbgc using the fax numbers or addresses below information must be provided to both of the service and to of the pbgc or other individuals designated by the respective agencies using the addresses or fax numbers below internal_revenue_service ep classification commerce st dal dallas tx fax pension_benefit_guaranty_corporation disc k street n w washington dc fax your authorized representative agreed to these conditions in a letter dated date if any one of these conditions is not met the funding waivers for the retirement pension and administrative plans for the plan years ending date are retroactively null and void these conditional waivers have been granted in accordance with sec_41 d of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which these conditional waivers have been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of each plan to zero as of date the retirement pension and administrative plans are non-contributory defined benefit pension plans effective date the administrative plan was closed to new participants and the retirement_plan was closed to non-nurse participants effective date the retirement_plan was also closed to certain union-represented nurse participants in lieu of future benefit accruals to the administrative and retirement plans the option to participate in a defined_contribution_plan was made 2vv936043 available to non-nurse active participants as of date and to certain union- represented nurse participants as of date the hospital operates ten hospitals in the region that provide in-patient and out-patient services the hospital also offers other healthcare services through clinics and home health care agencies and engages in the retail_sale of medical and pharmaceutical supplies and medical equipment the majority of the hospital’s employees are collectively-bargained during the _- calendar_year the two unions representing the hospital’s collectively- bargained employees called for work stoppages the first strike in the spring of lasted days and the second strike in the fall of lasted days the hospital estimates that dollar_figure in revenue was lost as a result of the two strikes in date the medicaid program in the region converted to a new transaction processor as a result of the conversion the payment of approximately dollar_figure in net claims payable to the hospital was delayed combined with the work stoppages noted above the hospital experienced a significant cash_flow problem it is clear that the hospital has suffered a temporary substantial business hardship resulting from the two work stoppages and the conversion to a new medicaid transaction processor in furthermore the hospital has provided cash-flow projections for the fiscal years ending date through that show that it should have sufficient funds to met the plans’ minimum contribution requirements including the amortization payments if the funding waivers are granted the plans are relatively well-funded and the prospects for the hospital's financial recovery now appear good because new collective-bargaining agreements have been reached with the unions representing the employees that went on strike and work stoppages are unlikely to recur during the period in which the waivers are being amortized therefore the hospital's requests for waivers of the minimum_funding_standard for the retirement pension and administrative plans for the plan years ending date have been granted subject_to the conditions listed above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plans are amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plans maintained by the hospital to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the hospital covering 2vv936042 employees covered by the plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b and to your if you require further assistance in this matter please contact sincerely yours andrew e zuckerman director employee_plans rulings agreements pers an department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun e ry e_p pa t uniform issue list rkkkan kkk errereert wha ik legend taxpayer a - idk ira a account fi i rii ii ir tr ete ie te ae inicio ioe hip ngininissbinign amount cara ira sa financial_institution a financial_institution b eseeees dear kekkhhkrk this is in response to your request dated as supplemented by correspondence dated ssseeee and see in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from individual_retirement_account ira a totaling amount from financial_institution a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's mental condition which impaired his ability to accomplish a timely rollover taxpayer a represents that on he received a distribution from ira a of amount in order to roll those funds over into another individual_retirement_account to earn a higher rate of return on the same day he received the distribution of amount taxpayer a unknowingly deposited the funds into account a taxable account with financial_institution b no amounts were withheld to pay taxes on any part of the distribution of amount and the funds were used to purchase a higher-yielding certificate of deposit held in account the funds have remained unused in account since their distribution from ira a taxpayer a was unaware that account with financial_institution b was not an ira account until he met with his accountant after the ‘calendar year to go over the tax information that had been gathered for end of the his accountant to prepare the ‘tax returns because of taxpayer a’s mental condition he was unable to understand the consequences of his actions and to effectuate a proper rollover of his distribution of amount from ira a ina letter dated taxpayer a's physician provided a statement that in his professional opinion taxpayer a is not and was not at the time of the distribution competent to manage his personal financial affairs based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for wnose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by taxpayer a's mental condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira a taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number seeeeeet at _ dlease address all correspondence to se t ep ra t1 sincerely yours cprbler pb watkins carlton a watkins manager employee_plans technical group
